  Case 8:21-cv-01947-MSS-AAS Document 1 Filed 08/13/21 Page 1 of 5 PageID 1




                    UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

MARTIN S. WALSH, Secretary of Labor, )
United States Department of Labor,   )                    Civil Action No.
                                     )                   ________________
                        Plaintiff,   )
            v.                       )
                                     )
CSI CATALANO’S NURSES REGISTRY, )
INC.,                                )
                                     )
                        Defendant.   )

                                     COMPLAINT

       Plaintiff, Martin S. Walsh, Secretary of Labor, United States Department of

 Labor (“Plaintiff”) brings this action to enjoin CSI Catalano’s Nurses Registry,

 Inc., a Florida corporation, (“Defendant”), from violating the provisions of

 Sections 7, 11(c), 15(a)(2), and 15(a)(5) of the Fair Labor Standards Act of 1938,

 as amended, 29 U.S.C. § 201, et seq. (“the Act”), and for a judgment against

 Defendant in the total amount of back wage compensation found by the Court to

 be due to the employees of Defendant pursuant to the Act and an equal amount due

 to the employees of Defendant in liquidated damages.

       1.   Jurisdiction of this action is conferred upon the Court by Section 17 of

the Act, 29 U.S.C. § 217, and by 28 U.S.C. §§ 1331 and 1345.

       2.     Defendant CSI Catalano’s Nurses Registry, Inc. (“CSI”) is a

 corporation duly organized under the laws of the State of Florida. CSI’s registered
 Case 8:21-cv-01947-MSS-AAS Document 1 Filed 08/13/21 Page 2 of 5 PageID 2



office and principal address is 5801 NW 151st Avenue, Suite 200A and 200B,

Miami Lakes, Florida 33014 in Miami-Dade County. CSI is engaged in the

business of home healthcare from a business location located at 3801 Bee Ridge

Road, Suite 5A, Sarasota, Sarasota County, Florida 34233, within the jurisdiction

of this Court.

       3.    The business activities of the Defendant, as described herein, are and

were performed through unified operation or common control for a common

business purpose and constitute an enterprise within the meaning of Section 3(r) of

the Act.

       4.    Defendant employs persons in domestic services for profit, which

affects commerce per Section 2(a)(5) of the Act. Defendant’s employees provide

in-home healthcare and caregiver services to Defendant’s clients. The enterprise

has had an annual gross volume of sales made or business done in an amount not

less than $500,000.00. Therefore, the employees of Defendant are employed in an

enterprise engaged in commerce within the meaning of Section 3(s)(1)(A) of the

Act.

       5.    Defendant violated the provisions of Sections 7 and 15(a)(2) of the

Act by employing its employees in an enterprise engaged in commerce or handling

goods or materials that have been moved in, or produced for, commerce for work

weeks longer than those prescribed in Section 7 of the Act. Defendant employed

these employees without compensating said employees for employment in excess

                                          2
 Case 8:21-cv-01947-MSS-AAS Document 1 Filed 08/13/21 Page 3 of 5 PageID 3



of the prescribed hours at rates not less than one and one-half times their regular

rates. Therefore, Defendant is liable for the payment of unpaid overtime

compensation and an equal amount of liquidated damages under Section 16(c) of

the Act.

      6.     In particular, Defendant misclassified certain caregiver employees as

independent contractors. Consequently, Defendant failed to compensate its

employees who worked over 40 hours in a workweek hours at rates not less than

one and one- half times their regular rates. Some caregivers, for example, worked

70 and 94 hours in a workweek without receiving overtime. Defendant’s own

records show that it paid these employees their straight-time hourly rates for all

hours worked and did not pay the required one and one-half premium rate for

overtime.

      7.     Defendant violated the provisions of Sections 11(c) and 15(a)(5) of

the Act in that Defendant failed to make, keep, and preserve adequate and accurate

records of its employees, as prescribed by the regulations issued and found at 29

C.F.R. Part 516.

      WHEREFORE, cause having been shown, the Secretary prays for

judgment against Defendant providing the following relief:

      a.     For an injunction issued pursuant to Section 17 of the Act

permanently enjoining and restraining Defendant, its officers, agents, servants,

employees, and those persons in active concert or participation with Defendant
                                           3
 Case 8:21-cv-01947-MSS-AAS Document 1 Filed 08/13/21 Page 4 of 5 PageID 4



who receive actual notice of any such judgment, from violating the provisions of

Sections 7, 11(c), 15(a)(2), and 15(a)(5) of the Act;

      b.     For judgment pursuant to Section 16(c) of the Act finding Defendant

liable for unpaid overtime compensation due to certain of Defendant’s current and

former employees listed in the attached Appendix A for the period from at least

May 13, 2018, through at least May 10, 2020, and for an equal amount due to

certain of Defendant’s current and former employees in liquidated damages.

Additional amounts of back wages and liquidated damages may also be owed to

certain current and former employees of Defendant listed in the attached Appendix

A for violations continuing after May 10, 2020, and may be owed to certain current

and former employees presently unknown to the Secretary for the period covered

by this Complaint, who may be identified during this litigation and added to

Appendix A; and

      c.     In the event liquidated damages are not awarded, for an injunction

issued pursuant to Section 17 of the Act restraining Defendant, its officers, agents,

employees, and those persons in active concert or participation with Defendant,

from withholding the amount of unpaid overtime compensation found due

Defendant’s employees and prejudgment interest computed at the underpayment

rate established by the Secretary of the Treasury pursuant to 26 U.S.C. § 6621.

      FURTHER, Plaintiff prays that this Court award costs in his favor, and an

order granting such other and further relief as may be necessary and appropriate.
                                           4
 Case 8:21-cv-01947-MSS-AAS Document 1 Filed 08/13/21 Page 5 of 5 PageID 5




Respectfully submitted this 13th day of August 2021,


ADDRESS:                                      SEEMA NANDA
                                              Solicitor of Labor
Office of the Solicitor
U.S. Department of Labor                      TREMELLE I. HOWARD
61 Forsyth Street, S.W.                       Regional Solicitor
Room 7T10
Atlanta, GA 30303                             ROBERT L. WALTER
Telephone: (404) 302 5458                     Counsel
Fax: (404) 302-5438

                                              By:_/s/ Jana J. Edmondson-Cooper_
                                                 JANA J. EDMONDSON-COOPER
                                                 Attorney

                                                  _/s/ Cameron W. Ellis        _
                                                  CAMERON W. ELLIS
                                                  Attorney


                                                 Attorneys for the Secretary
                                                 of Labor, United States
                                                 Department of Labor.

SOL Case No. 21-00290




                                         5
